department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject deductibility of acquired loss_reserves and continuity_of_proprietary_interest this field_service_advice supplements field_service_advice issued date in response to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer company a year year year year year date amount amount amount amount issues if the merger of taxpayer and company a is not a tax-free reorganization under sec_368 then whether taxpayer is precluded from including in its deduction for losses_incurred from year through year the unanticipated adverse development respecting loss_reserves it assumed in connection with its acquisition of company a whether the extreme adverse financial position of company a prior to its merger with taxpayer has a significant impact on the value of any equity_interest received by the former company a policyholders in taxpayer conclusion sec_1 for the reasons discussed below taxpayer is entitled to include that unanticipated adverse development in its calculation of post-acquisition losses_incurred the extreme adverse financial position of company a prior to its merger with taxpayer has a significant impact on the value of any equity_interest received by the former company a policyholders in taxpayer facts taxpayer is the successor in a merger transaction occurring on date pursuant to which it acquired the assets of company a at the time of the merger company a was an assuming reinsurer ie a reinsurer in what apparently were a number of indemnity_reinsurance transactions early in year actuary a consulting actuarial firm presented company a with a report concerning a proposed transfer of outstanding losses as the end of year applicable to company a’s reinsurance activities the report estimated the losses at that date to be approximately amount and projected approximately amount in additional losses to be incurred in the future with respect to company a’s reinsurance treaties in force at the end of year actuary made no projection regarding losses on reinsurance treaties that would go into effect after the end of year unless otherwise indicated section references throughout are to the internal_revenue_code_of_1986 as amended and in effect during the taxable years at issue the prior field_service_advice referenced above considered whether the merger was a valid tax-free reorganization under sec_368 company a’s representative has indicated that as of the middle of year the actual losses on company a’s book of reinsurance business have exceeded amount it is not clear how much of that amount was attributable to losses_incurred on reinsurance treaties entered into after the end of year early in year company a contacted certain companies and solicited offers to merge with them with the solicited companies surviving other companies made unsolicited offers to merge with company a again with the other companies surviving company a merged with taxpayer on date with company a’s policyholders receiving a cash distribution of amount less closing costs at that time taxpayer issued an assumption certificate to each company a policyholder the certificate notified each former company a policyholder that taxpayer had assumed all of the obligations and liabilities of company a under its company a’s policies it is not clear whether taxpayer actually entered into a reinsurance agreement with company a pursuant to which it assumed company a’s insurance liabilities however at the time taxpayer assumed company a’s obligations in the merger in which it acquired company a’s business taxpayer did not intend to continue company a’s reinsurance activities rather taxpayer assumed the obligations arising in those activities in order to acquire the rest of company a’s business law and analysis the deductibility of acquired loss_reserves in this case is relevant only if the transaction is not a valid tax-free reorganization therefore for purposes of this discussion only we will assume that the transaction is not a valid tax-free reorganization property and casualty insurance_companies are subject_to tax under sec_831 sec_832 provides that taxable_income of such insurers is the difference between gross_income and various deductions including losses_incurred sec_832 provides that losses_incurred means losses_incurred during the taxable_year on insurance contracts computed in part by adding all unpaid_losses outstanding at the end of the taxable_year and deducting unpaid_losses outstanding at the end of the preceding_taxable_year generally where an insurance_company acquires the entire business of another insurance_company in a taxable transaction the portion of the transaction the company a mutual policyholders continued to be mutual policyholders and therefore mutual owners of taxpayer providing for the transfer of the acquired company’s outstanding insurance_contract liabilities is effected through an assumption_reinsurance transaction see 57_tc_482 64_tc_807 726_f2d_1491 5th cir year see also 702_f2d_1234 5th cir assumption_reinsurance is the life_insurance industry’s functional equivalent of a direct asset acquisition courts have recognized the separate tax treatment of assumption_reinsurance transactions involving property and casualty insurance_companies and have applied subchapter_l rules to such transactions even where the transaction was entered into a part of a broader corporate adjustment for example in 54_tc_13 aff’d 448_f2d_228 6th cir old buckeye adopted a plan_of_liquidation in within_12_months of doing so it transferred its business to new buckeye and it structured a portion of the transfer as a reinsurance agreement upon which it received an amount less than the reserves it maintained on that business old buckeye argued that pursuant to the provisions of sec_337 the difference between the amount of its reserves and the amount it received in connection with the transfer of those reserves was exempt from tax the tax_court held that amount was subject_to tax under the provisions of subchapter_l the court_of_appeals in affirming the tax_court stated p t he substance and reality of the transaction described in the reinsurance and assumption_agreement was consistent with its label the assets transferred were not sold to continental buckeye they were paid to it as consideration for its assumption of taxpayer’s liabilities and for continental’s reinsurance of the policies then on the books 448_f2d_228 pincite similarly in jerome h 66_tc_91 a reinsurance transaction was effected in the course of a cash_merger which did not qualify as tax free under sec_368 due to a lack of continuity_of_interest the court determined that the reinsurance transaction should be accounted for separately from the purchase and sale of the business and held that the acquiring company could claim a deduction for the ceding commission separately from the in stern although the assuming company succeeded to all of the ceding company’s liabilities on the date of the merger the reinsurance agreement covered only liabilities for unpaid_losses arising after its effective date while it is reasonable to assume that the assuming company included the merged company’s unpaid loss_reserves as of the date of the merger in its own unpaid loss_reserves the case does not purchase and sale of the business and held that the acquiring company could claim a deduction for the ceding commission in a number of cases involving transfers of nonlife insurance_business through assumption_reinsurance courts have acknowledged that the assuming company was to be treated as having received an insurance premium and was entitled to set up insurance reserves with respect to the business it acquired the courts in those cases did not distinguish between reserves for unpaid_losses that had been incurred prior to the relevant agreement and other reserves see 32_f2d_940 d c cir kentucky central life_insurance_company v commissioner supra 64_tc_807 and 124_fsupp_274 e d pa see also plr date in which the service agreed that a loss portfolio reinsurance transaction constituted insurance for tax purposes finally congress expressed its views regarding the applicability of the assumption_reinsurance rules to a deemed transfer of insurance policies occurring by reason of an sec_338 election during its deliberations regarding the enactment of sec_197 sec_197 provides an amortization deduction for certain intangible_property including the value of insurance in force acquired by means of an assumption_reinsurance transaction see sec_197 the legislative_history of that section states that the principles of sec_1 d relating to assumption_reinsurance transactions apply for purposes of determining the amortizable_basis of insurance in force acquired in an assumption_reinsurance transaction including any acquisition of an insurance_contract occurring by reason of a sec_338 election h_rep_no 103d cong 1st sess fn 1993_3_cb_167 h conf_rep no 103d cong 1st sess fn 1993_3_cb_393 although the instant case does not involve a sec_338 election it does involve a taxable purchase of assets which is deemed to occur under sec_338 a ii in a case where a company transfers its insurance_business to another company in a cash_merger subchapter_l requires that as long as the merged company pays fair and reasonable consideration to the surviving company to indicate whether the service challenged the deductibility of any portion of that reserve in stern although the assuming company succeeded to all of the ceding company’s liabilities on the date of the merger the reinsurance agreement covered only liabilities for unpaid_losses arising after its effective date while it is reasonable to assume that the assuming company included the merged company’s unpaid loss_reserves as of the date of the merger in its own unpaid loss_reserves the case does not indicate whether the service challenged the deductibility of any portion of that reserve assume its risks the reinsurer should be entitled to revalue its losses each year in the same manner as any other insurance_company thus in the instant case the amount taxpayer received or is deemed to have received from company a to assume the latter’s insurance liabilities including liabilities for unpaid_losses constituted an insurance premium that taxpayer was entitled to include in its reserve for unpaid_losses the company a unpaid_losses to which it succeeded on account of the merger and that in year through year taxpayer was entitled to increase or decrease those reserves as appropriate you have raised an argument that 483_f2d_209 9th cir supports the respondent’s position pacific transport deals with the assumption of a subsidiary’s contingent liabilities by the parent_corporation upon the liquidation of the subsidiary neither the parent nor the subsidiary however in pacific transport were insurance_companies as such pacific transport is factually distinguishable from the instant case and should not be relied upon you have also raised an argument that payments taxpayer made with respect to liabilities company a incurred on its reinsurance contracts and attributable to losses occurring prior to the date of the merger do not constitute deductible expenses but rather constitute additions to taxpayer’s basis in the assets it acquired from company a in this context however neither the service nor the courts have distinguished between loss events before and after the date of the assumption_reinsurance transaction you have also raised an argument that 427_f2d_137 6th cir aff’g per curiam 51_tc_765 is relevant to the disposition of this case in that case pursuant to a reinsurance agreement international life acquired the policies of an insolvent insurer in connection with the acquisition international life received approximately dollar_figure and deducted dollar_figure as an expense characterized as paid for business acquired the service asserted that the entire amount international life received constituted ordinary_income but that the company was entitled to deduct no portion of the dollar_figure in liabilities it assumed in a holding without analysis the court determined that the loss_reserves acquired from the insolvent insurer should be characterized as a cost of the acquisition rather than as a liability the tax_liabilities of company a and or its policyholders are not at issue in this case therefore we do not address the consequences to either company a or its policyholders if the payments taxpayer made were deemed to be additional_amounts paid for company a’s assets we conclude that international life is not relevant to the instant case first it was decided years ago and related to tax years prior to the act second it did not involve the treatment of additions to loss_reserves in tax years after the acquisition finally and most importantly the implication in international life that somehow a reinsurance transaction pursuant to which an insurance_business is transferred to a new company should be bifurcated between the portion of the transaction dealing with insurance liabilities that might arise in the future and liabilities that have arisen in the past is inconsistent with the analysis reflected in buckeye union casualty company supra hoosier casualty company supra kentucky central life_insurance_company supra union bankers insurance_company supra and commonwealth title company of philadelphia supra for the foregoing reasons we conclude that taxpayer is entitled to include that unanticipated adverse development in its calculation of post-acquisition losses_incurred case development hazards and other considerations please call if you have any further questions by deborah a butler assistant chief_counsel field service joel e helke chief cc dom fs fi p cc
